Exhibit 10.1

RANGE RESOURCES CORPORATION
2019 EQUITY-BASED COMPENSATION PLAN

 

1.

Purpose

 

The purpose of the Range Resources Corporation 2019 Equity-Based Compensation
Plan (the “Plan”) is to provide a means through which Range Resources
Corporation, a Delaware corporation (the “Company”), and its subsidiaries may
attract and retain able persons as employees, directors and consultants of the
Company and to provide a means whereby those persons upon whom the
responsibilities of the successful administration and management of the Company
rest, and whose present and potential contributions to the welfare of the
Company are of importance, can acquire and maintain stock ownership, or awards
the value of which is tied to the performance of the Company’s stock, thereby
strengthening their concern for the welfare of the Company and their desire to
remain in its employ. A further purpose of this Plan is to provide such
employees and directors with additional incentive and reward opportunities
designed to enhance the profitable growth of the Company. Accordingly, this Plan
primarily provides for granting Incentive Stock Options, options which do not
constitute Incentive Stock Options, Restricted Stock Awards, Restricted Stock
Units, Stock Appreciation Rights, Phantom Stock Awards, Performance Awards, or
any other equity-based award or combination of equity-based awards, as is best
suited to the circumstances of the particular individual as provided herein.

 

2.

Definitions

 

For purposes of this Plan, the following terms shall be defined as set forth
below, in addition to such terms defined in Section 1 hereof:

 

(a)

“Acquiring Person” means (i) any Person other than the Company, any Subsidiary,
any employee benefit plan of the Company or any Subsidiary or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary of the Company, and (ii) all members of a group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934) of which any Person described in clause (i) is a member with respect to
the Company’s securities.

 

(b)

“Annual Incentive Award” means a conditional right granted to a Participant
under Section 8(b) hereof to receive a cash payment, Stock or other Award,
unless otherwise determined by the Committee, after the end of a specified
fiscal year.

 

(c)

“Award” means any Option, SAR (including Limited SAR), Restricted Stock Award,
Phantom Stock Award, Stock granted as a bonus or in lieu of another award,
Dividend Equivalent, Other Stock-Based Award, Performance Award or Annual
Incentive Award, together with any other right or interest granted to a
Participant under this Plan.

 

(d)

“Beneficiary” means one or more persons, trusts or other entities which have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under
this Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(a) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the persons, trusts or
other entities entitled by will or the laws of descent and distribution to
receive such benefits.

 

(e)

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act and any successor to such Rule.

 

(f)

“Board” means the Company’s Board of Directors.

 

(g)

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banking institutions in the state of Texas are authorized or obligated by law or
executive order to close.

 

(h)

“Change in Control” means the occurrence of any of the following events:

 

 

(i)

Change in Board Composition. Persons who constitute the members of the Board as
of the date hereof (the “Incumbent Directors”), cease for any reason to
constitute at least a majority of members of the Board; provided that any Person
becoming a director of the Company subsequent to the date hereof shall be
considered an Incumbent Director if such Person’s appointment, election or
nomination was approved by a vote of at least 50% of the Incumbent Directors;
but provided, further, that any such Person whose initial assumption of office
is in connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than the Board, including by reason of agreement intended
to avoid or settle any such actual or threatened contest or solicitation, shall
not be considered an Incumbent Director;

 

 

(ii)

Business Combination. Consummation of (x) a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company, whether in one or a series of related transactions, or
(y) the acquisition of assets or stock of another entity by the Company (either,
a “Business Combination”), excluding, however, any Business Combination pursuant
to which:

 

 

--------------------------------------------------------------------------------

 

(A)

Persons who were the beneficial owners, respectively, of the then outstanding
shares of common stock, par value $0.01 per share, of the Company (the
“Outstanding Stock”) and the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the
Company (the “Outstanding Company Voting Securities”) immediately prior to such
Business Combination beneficially own, upon consummation of such Business
Combination, directly or indirectly, more than 50% of the then outstanding
shares of common stock (or similar securities or interests in the case of an
entity other than a corporation) and more than 50% of the combined voting power
of the then outstanding securities (or interests) entitled to vote generally in
the election of directors (or in the selection of any other similar governing
body in the case of an entity other than a corporation) of the Surviving
Corporation (as defined below) in substantially the same proportions as their
ownership of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination;

 

 

(B)

no Person (other than the Company, any Subsidiary, any employee benefit plan of
the Company or any Subsidiary or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary of
the Company) or group (within the meaning of Rule 13d-5 promulgated under the
Exchange Act) (“Group”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) (“Beneficial Owner”) of 35% or more of
either (x) the then outstanding shares of common stock (or similar securities or
interests in the case of an entity other than a corporation) of the Surviving
Corporation, or (y) the combined voting power of the then outstanding securities
(or interests) entitled to vote generally in the election of directors (or in
the selection of any other similar governing body in the case of an entity other
than a corporation) of the Surviving Corporation; and

 

 

(C)

individuals who were Incumbent Directors at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination constitute at least a majority of the members of the board of
directors (or of any similar governing body in the case of an entity other than
a corporation) of the Surviving Corporation; where, for purposes of this clause
(ii), the term “Surviving Corporation” means the entity resulting from a
Business Combination or, if such entity is a direct or indirect Subsidiary of
another entity, the entity that is the ultimate parent of the entity resulting
from such Business Combination.

 

 

(iii)

Stock Acquisition. Any Person (other than the Company, any Subsidiary, any
employee benefit plan of the Company or any Subsidiary or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary of the Company) or Group becomes the Beneficial Owner of 35% or
more of either (x) the Outstanding Stock or (y) the Outstanding Company Voting
Securities; provided, however, that for purposes of this Section 2(h)(iii), no
Change in Control shall be deemed to have occurred as a result of the following
acquisitions: (A) any acquisition directly from the Company; or (B) any
acquisition by a Person pursuant to a Business Combination which complies with
clauses (A), (B) and (C) of Section 2(h)(ii); or

 

 

(iv)

Liquidation. Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company (or, if no such approval is required,
the consummation of such a liquidation or dissolution).

 

(i)

“Change in Control Price” means the amount determined in clause (i), (ii),
(iii), (iv) or (v), whichever is applicable, as follows: (i) the per share price
offered to holders of the same class of Stock of the Company in any merger or
consolidation, (ii) the per share value of the Stock immediately before the
Change in Control (without regard to assets sold in the Change in Control and
assuming the Company has received the consideration paid for the assets) in the
case of a sale of the assets, (iii) the amount distributed per share of Stock in
a dissolution transaction, (iv) the price per share offered to holders of the
same class of Stock of the Company in any tender offer or exchange offer whereby
a Change in Control takes place, or (v) if such Change in Control occurs other
than pursuant to a tender or exchange offer, the fair market value per share of
the shares into which such Options being surrendered are exercisable, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Options. In the event that the
consideration offered to stockholders of the Company in any transaction
described in the foregoing sentence or Section 9(c) consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered which is other than cash.

 

(j)

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including regulations thereunder and successor provisions and regulations
thereto.

 

(k)

“Committee” means a committee of two or more directors designated by the Board
to administer this Plan; provided, however, that, unless otherwise determined by
the Board, the Committee shall consist solely of two or more directors, each of
whom shall be a “nonemployee director” within the meaning of Rule 16b-3 under
the Exchange Act.

 

(l)

“Dividend Equivalent” means a right, granted to a Participant, either as a
component of another Award or as a separate Award, to receive cash, Stock, other
Awards or other property equal in value to dividends paid with respect to a
specified number of shares of Stock, or other periodic payments. Dividend
Equivalents granted as a component of another Award shall be subject to
restrictions and a risk of forfeiture to the same extent as the other Award.

 

(m)

“Effective Date” means May 15, 2019.

 

(n)

“Eligible Person” means all officers and employees of the Company or of any
Subsidiary, and other persons who provide services to the Company or any of its
Subsidiaries, including directors of the Company. An employee on leave of
absence may be considered as still in the employ of the Company or a Subsidiary
for purposes of eligibility for participation in this Plan.

 

(o)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, including rules thereunder and successor provisions and rules thereto.

 

(p)

“Executive Officer” means an executive officer of the Company as defined under
the Exchange Act.

 

(q)

“Fair Market Value” means, for a particular day:

 

 

(i)

if shares of Stock of the same class are listed or admitted to unlisted trading
privileges on any national or regional securities exchange at the date of
determining the Fair Market Value, then the last reported sale price, regular
way, on the composite tape of that exchange on that business day or, if no such
sale takes place on that business day, the average of the closing bid and asked
prices, regular way, in either case as reported in the principal consolidated
transaction reporting system with

 

--------------------------------------------------------------------------------

 

respect to securities listed or admitted to unlisted trading privileges on that
securities exchange or, if no such closing prices are available for that day,
the last reported sale price, regular way, on the composite tape of that
exchange on the last business day before the date in question; or

 

 

(ii)

if shares of Stock of the same class are not listed or admitted to unlisted
trading privileges as provided in subparagraph (i) and if sales prices for
shares of Stock of the same class in the over-the-counter market are reported by
the National Association of Securities Dealers, Inc. Automated Quotations, Inc.
(“NASDAQ”) National Market System as of the date of determining the Fair Market
Value, then the last reported sales price so reported on that business day or,
if no such sale takes place on that business day, the average of the high bid
and low asked prices so reported or, if no such prices are available for that
day, the last reported sale price so reported on the last business day before
the date in question; or

 

 

(iii)

if shares of Stock of the same class are not listed or admitted to unlisted
trading privileges as provided in subparagraph (i) and sales prices for shares
of Stock of the same class are not reported by the NASDAQ National Market System
(or a similar system then in use) as provided in subparagraph (ii), and if bid
and asked prices for shares of Stock of the same class in the over-the-counter
market are reported by NASDAQ (or, if not so reported, by the National Quotation
Bureau Incorporated) as of the date of determining the Fair Market Value, then
the average of the high bid and low asked prices on that business day or, if no
such prices are available for that day, the average of the high bid and low
asked prices on the last business day before the date in question; or

 

 

(iv)

if shares of Stock of the same class are not listed or admitted to unlisted
trading privileges as provided in subparagraph (i) and sales prices or bid and
asked prices therefor are not reported by NASDAQ (or the National Quotation
Bureau Incorporated) as provided in subparagraph (ii) or subparagraph (iii) as
of the date of determining the Fair Market Value, then the value determined in
good faith by the Committee, which determination shall be conclusive for all
purposes; or

 

 

(v)

if shares of Stock of the same class are listed or admitted to unlisted trading
privileges as provided in subparagraph (i) or sales prices or bid and asked
prices therefor are reported by NASDAQ (or the National Quotation Bureau
Incorporated) as provided in subparagraph (ii) or subparagraph (iii) as of the
date of determining the Fair Market Value, but the volume of trading is so low
that the Board of Directors determines in good faith that such prices are not
indicative of the fair value of the Stock, then the value determined in good
faith by the Committee, which determination shall be conclusive for all purposes
notwithstanding the provisions of subparagraphs (i), (ii) or (iii).

 

For purposes of valuing Incentive Stock Options, the Fair Market Value of Stock
shall be determined without regard to any restriction other than one that, by
its terms, will never lapse. Notwithstanding the foregoing, in the case of an
Award that is a Limited SAR, the “Fair Market Value” shall equal the Change in
Control Price.

 

(r)

“Incentive Stock Option” or “ISO” means any Option intended to be and designated
as an incentive stock option within the meaning of section 422 of the Code or
any successor provision thereto.

 

(s)

“Limited SAR” means a right granted to a Participant under Section 6(c) hereof
that may only be exercised or settled in connection with a Change in Control or
other event as specified by the Committee may be granted on such terms, not
inconsistent with Section 6(c), as the Committee may determine.

 

(t)

“Option” means a right, granted to a Participant under Section 6(b) hereof, to
purchase Stock or other Awards at a specified price during specified time
periods.

 

(u)

“Other Stock-Based Awards” means Awards granted to a Participant under Section
6(h) hereof.

 

(v)

“Participant” means a person who has been granted an Award under this Plan which
remains outstanding, including a person who is no longer an Eligible Person.

 

(w)

“Performance Award” means a right, granted to a Participant under Section 8
hereof, to receive Awards based upon performance criteria specified by the
Committee.

 

(x)

“Person” shall mean any individual, group, partnership, limited liability
company, corporation, association, trust, or other entity or organization.

 

(y)

“Phantom Stock” means a right, granted to a Participant under Section 6(e)
hereof, to receive Stock, cash or a combination thereof at the end of a
specified deferral period.

 

(z)

“Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3).

 

(aa)

“Restricted Stock” means Stock granted to a Participant under Section 6(d)
hereof, that is subject to certain restrictions and to a risk of forfeiture.

 

(bb)

“Rule 16b-3” means Rule 16b-3, promulgated by the Securities and Exchange
Commission under section 16 of the Exchange Act, as from time to time in effect
and applicable to this Plan and Participants.

 

(cc)

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, or any successor law, as it may be amended from time to
time.

 

(dd)

“Stock” means the Company’s Common Stock, par value $.01 per share, and such
other securities as may be substituted (or resubstituted) for Stock pursuant to
Section 9.

 

(ee)

“Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c) hereof.

 

(ff)

“Subsidiary” means any corporation or other entity of which a majority of the
combined voting power of the outstanding Voting Securities is owned, directly or
indirectly, by the Company.

 

 

--------------------------------------------------------------------------------

(gg)

“Voting Securities” means with respect to any Person any securities or interests
that vote generally in the election of directors, in the admission of general
partners or members, or in the selection of any other similar governing body of
such Person.

 

 

3.

Administration

 

(a)

Authority of the Committee. This Plan shall be administered by the Committee
except to the extent the Board elects, in order to comply with Rule 16b-3 or for
any other reason, to administer this Plan, in which case references herein to
the “Committee” shall be deemed to include references to the “Board.” Subject to
the express provisions of the Plan and Rule 16b-3, the Committee shall have the
authority, in its sole and absolute discretion, to (i) adopt, amend, and rescind
administrative and interpretive rules and regulations relating to the Plan; (ii)
determine the Eligible Persons to whom, and the time or times at which, Awards
shall be granted; (iii) determine the amount of cash and the number of shares of
Stock, Stock Appreciation Rights, Phantom Stock Rights, or Restricted Stock
Awards, or any combination thereof, that shall be the subject of each Award;
(iv) determine the terms and provisions of each Award agreement (which need not
be identical), including provisions defining or otherwise relating to (A) the
term and the period or periods and extent of exercisability of the Options, (B)
the extent to which the transferability of shares of Stock issued or transferred
pursuant to any Award is restricted, (C) the effect of termination of employment
of a Participant on the Award, and (D) the effect of approved leaves of absence
(consistent with any applicable regulations of the Internal Revenue Service);
(v) subject to the provisions of Section 5(b), accelerate the time of
exercisability of any Option that has been granted; (vi) construe the respective
Award agreements and the Plan; (vii) make determinations of the Fair Market
Value of the Stock pursuant to the Plan; (viii) delegate its duties under the
Plan to such agents as it may appoint from time to time, provided that the
Committee may not delegate its duties with respect to making Awards to, or
otherwise with respect to Awards granted to, Eligible Persons who are subject to
section 16(b) of the Exchange Act; (ix) subject to ratification by the Board,
terminate, modify, or amend the Plan; and (x) make all other determinations,
perform all other acts, and exercise all other powers and authority necessary or
advisable for administering the Plan, including the delegation of those
ministerial acts and responsibilities as the Committee deems appropriate.
Subject to Rule 16b-3, the Committee may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan, in any Award, or in any
Award agreement in the manner and to the extent it deems necessary or desirable
to carry the Plan into effect, and the Committee shall be the sole and final
judge of that necessity or desirability. In no event may the Board or the
Committee: (i) reprice underwater Options by canceling and regranting Options or
by lowering the exercise price, except for adjustments pursuant to Section 9
hereof; (ii) conduct a cash buyout of any underwater Options; (iii) replace an
underwater Option with another Award; or (iv) take any other action that would
be treated as a repricing under generally accepted accounting principles. The
determinations of the Committee on the matters referred to in this Section 3(a)
shall be final and conclusive.

 



(b)

Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to a Participant who is then subject to section
16 of the Exchange Act in respect of the Company may be taken either (i) by a
subcommittee, designated by the Committee, composed solely of two or more
Qualified Members, or (ii) by the Committee but with each such member who is not
a Qualified Member abstaining or recusing himself or herself from such action;
provided, however, that, upon such abstention or recusal, the Committee remains
composed solely of two or more Qualified Members. Such action, authorized by
such a subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for purposes of
this Plan. Any action of the Committee shall be final, conclusive and binding on
all persons, including the Company, its subsidiaries, stockholders,
Participants, Beneficiaries, and transferees under Section 10(a) hereof or other
persons claiming rights from or through a Participant. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. The
Committee may delegate to officers or managers of the Company or any Subsidiary,
or committees thereof, the authority, subject to such terms as the Committee
shall determine, to perform such functions, including administrative functions,
as the Committee may determine, to the extent that such delegation will not
result in the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to section 16 of the Exchange Act in respect of the
Company. The Committee may appoint agents to assist it in administering this
Plan.

 

 

(c)

Limitation of Liability. The Committee and each member thereof shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him or her by any officer or employee of the Company or a Subsidiary, the
Company’s legal counsel, independent auditors, consultants or any other agents
assisting in the administration of this Plan. Members of the Committee and any
officer or employee of the Company or a Subsidiary acting at the direction or on
behalf of the Committee shall not be personally liable for any action or
determination taken or made in good faith with respect to this Plan, and shall,
to the fullest extent permitted by law, be indemnified and held harmless by the
Company with respect to any such action or determination.

 

4.

Stock Subject to Plan

 

(a)

Overall Number of Shares Available for Delivery. Subject to adjustment in a
manner consistent with any adjustment made pursuant to Section 9, the total
number of shares of Stock reserved and available for delivery in connection with
Awards under this Plan shall not exceed the sum of 8,000,000. The maximum number
of shares of Stock that may be subject to Incentive Stock Option treatment is
8,000,000.

 

(b)

Application of Limitation to Grants of Awards. No Award may be granted if (i)(A)
the number of shares of Stock to be delivered in connection with such Award or,
(B) in the case of an Award relating to shares of Stock but settleable only in
cash (such as cash-only SARs), the number of shares to which such Award relates
exceeds (ii) the number of shares of Stock remaining available under this Plan
minus the number of shares of Stock issuable in settlement of or relating to
then-outstanding Awards. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in

 

--------------------------------------------------------------------------------

the case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award.

 

(c)

Availability of Shares Not Delivered under Awards. Shares of Stock subject to an
Award under this Plan that expire or are canceled, forfeited or otherwise
terminated without a delivery of shares to the Participant will again be
available for Awards under this Plan, provided that shares of Stock subject to
an Award shall not be again made available for issuance or delivery under this
Plan if such shares are (i) tendered or withheld in payment of any exercise or
purchase price of an Award or taxes relating to any Award, or (ii) covered by an
Award that is settled in cash or in a manner such that some or all of the shares
of Stock by the Award are not issued.

 

(d)

Stock Offered. The shares to be delivered under the Plan shall be made available
from (i) authorized but unissued shares of Stock, (ii) Stock held in the
treasury of the Company, or (iii) previously issued shares of Stock reacquired
by the Company, including shares purchased on the open market, in each situation
as the Board or the Committee may determine from time to time at its sole
option.

 

5.

Limitations

 

(a)

Minimum Vesting Requirement. All Awards that are designated to be settled in
shares of Stock shall be subject to a minimum vesting requirement of at least
one year from the date the Award was granted, and no portion of any such Award
may vest or become exercisable earlier than the first anniversary of the date
such Award was granted; provided, that the Committee may, in its discretion,
provide for full or partial acceleration of the vesting provisions of any Award
based on circumstances the Committee deems to be necessary or appropriate. The
foregoing minimum vesting requirement shall not apply: (i) with respect to
400,000 shares of stock as a “Carve-Out Exception” (i.e., 5% of 8 million
shares), or (ii) to the vesting of an Award that is accelerated as a result of a
Change in Control or a Participant’s death or disability.

 

6.

Specific Terms of Awards

 

(a)

General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(c)), such
additional terms and conditions, not inconsistent with the provisions of this
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment by the Participant and terms
permitting a Participant to make elections relating to his or her Award. subject
to the provisions of Section 5(b), The Committee shall retain full power and
discretion to accelerate, waive or modify, at any time, any term or condition of
an Award that is not mandatory under this Plan. Except in cases in which the
Committee is authorized to require other forms of consideration under this Plan,
or to the extent other forms of consideration must be paid to satisfy the
requirements of the Delaware General Corporation Law, no consideration other
than services may be required for the grant (but not the exercise) of any Award.

 

(b)

Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

 

 

(i)

Exercise Price. Each Option agreement shall state the exercise price per share
of Stock (the “Exercise Price”); provided, however, that the Exercise Price per
share of Stock subject to an Option shall not be less than 100% of the Fair
Market Value per share of the Stock on the date of grant of the Option;
provided, however, with respect to an Incentive Stock Option, in the case of an
individual who owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation or its parent or any
Subsidiary, the Exercise Price shall not be less than 110% of the Fair Market
Value per share of the Stock on the date of grant.

 

 

(ii)

Time and Method of Exercise. The Committee shall determine the time or times at
which or the circumstances under which an Option may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid, the form of such payment, including without limitation cash, Stock,
other Awards or awards granted under other plans of the Company or any
Subsidiary, or other property (including notes or other contractual obligations
of Participants to make payment on a deferred basis), and the methods by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, including, but not limited to, the delivery of Restricted Stock
subject to Section 6(d). In the case of an exercise whereby the Exercise Price
is paid with Stock, such Stock shall be valued as of the date of exercise.

 

 

(iii)

ISOs. The terms of any ISO granted under this Plan shall comply in all respects
with the provisions of section 422 of the Code. Anything in this Plan to the
contrary notwithstanding, no term of this Plan relating to ISOs (including any
SAR in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under this Plan be exercised, so as to
disqualify either this Plan or any ISO under section 422 of the Code, unless the
Participant has first requested the change that will result in such
disqualification. ISOs shall not be granted more than ten years after the
earlier of the adoption of this Plan or the approval of this Plan by the
Company’s stockholders. Notwithstanding the foregoing, the Fair Market Value of
shares of Stock subject to an ISO and the aggregate Fair Market Value of shares
of stock of any parent or Subsidiary corporation (within the meaning of sections
424(e) and (f) of the Code) subject to any other incentive stock option (within
the meaning of section 422 of the Code)) of the Company or a parent or
Subsidiary corporation (within the meaning of sections 424(e) and (f) of the
Code) that first becomes purchasable by a Participant in any calendar year may
not (with respect to that Participant) exceed $100,000, or such other amount as
may be prescribed under section 422 of the Code or applicable regulations or
rulings from time to time. As used in the previous sentence, Fair Market Value
shall be determined as of the

 

--------------------------------------------------------------------------------

 

date the incentive stock options is granted. Failure to comply with this
provision shall not impair the enforceability or exercisability of any Option,
but shall cause the excess amount of shares to be reclassified in accordance
with the Code.

 

 

(iv)

No Reload Options. No Option granted under this Plan shall contain any provision
entitling the Participant to the automatic grant of additional Options in
connection with any exercise of the original Option.

 

(c)

Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 

 

(i)

Right to Payment. An SAR shall confer on the Participant to whom it is granted a
right to receive, upon exercise or settlement thereof, the excess of (A) the
Fair Market Value of one share of Stock on the date of exercise or settlement
over (B) the grant price of the SAR as determined by the Committee.

 

 

(ii)

Rights Related to Options. A Stock Appreciation Right granted pursuant to an
Option shall entitle a Participant, upon exercise or settlement, to surrender
that Option or any portion thereof, to the extent unexercised, and to receive
payment of an amount computed pursuant to Subsection 6(c)(ii)(B). That Option
shall then cease to be exercisable or settleable to the extent surrendered.
Stock Appreciation Rights granted in connection with an Option shall be subject
to the terms of the Award agreement governing the Option, which shall comply
with the following provisions in addition to those applicable to Options:

 

 

(A)

A Stock Appreciation Right granted in connection with an Option shall be
exercisable or settleable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferable.

 

 

(B)

Upon the exercise or settlement of a Stock Appreciation Right related to an
Option, a Participant shall be entitled to receive payment from the Company of
an amount determined by multiplying:

 

 

(1)

the difference obtained by subtracting the exercise price of a share of Stock
specified in the related Option from the Fair Market Value of a share of Stock
on the date of exercise or settlement of the Stock Appreciation Right, by

 

 

(2)

the number of shares as to which that Stock Appreciation Right has been
exercised or settled.

 

 

(iii)

Right Without Option. A Stock Appreciation Right granted independent of an
Option shall be exercisable or settleable as determined by the Committee and set
forth in the Award agreement governing the Stock Appreciation Right, which Award
agreement shall comply with the following provisions:

 

 

(A)

Each Award agreement shall state the total number of shares of Stock to which
the Stock Appreciation Right relates.

 

 

(B)

Each Award agreement shall state the time the Stock Appreciation Right will be
settled or the time or periods in which the right to exercise the Stock
Appreciation Right or a portion thereof shall vest and the number of shares of
Stock for which the right to exercise the Stock Appreciation Right shall vest at
each such time or period.

 

 

(C)

Each Award agreement shall state the date at which the Stock Appreciation Rights
shall expire if not previously exercised or settled.

 

 

(D)

Each Stock Appreciation Right shall entitle a participant, upon exercise or
settlement thereof, to receive payment of an amount determined by multiplying:

 

 

(1)

the difference obtained by subtracting the Fair Market Value of a share of Stock
on the date of grant of the Stock Appreciation Right from the Fair Market Value
of a share of Stock on the date of exercise or settlement of that Stock
Appreciation Right, by

 

 

(2)

the number of shares as to which the Stock Appreciation Right has been exercised
or settled.

 

 

(iv)

Terms. The Committee shall determine at the date of grant or thereafter, the
time or times at which and the circumstances under which an SAR may be exercised
or settled in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which Stock will be delivered or deemed to be delivered to Participants, whether
or not an SAR shall be in tandem or in combination with any other Award, and any
other terms and conditions of any SAR. SARs and Limited SARs may be either
freestanding or in tandem with other Awards.

 

 

(v)

No Reload SARs. No SAR granted under this Plan shall contain any provision
entitling the Participant to the automatic grant of additional SARs in
connection with any exercise of the original SAR.

 

(d)

Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

 

 

(i)

Grant and Restrictions. Restricted Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future service requirements), in such installments or
otherwise, as the Committee may determine at the date of grant or thereafter.
Except to the extent restricted under the terms of this Plan and any Award
agreement relating to the Restricted Stock, a Participant granted Restricted
Stock shall have all of the rights of a stockholder, including the right to vote
the Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Committee). During
the restricted period applicable to the Restricted Stock, the Restricted Stock
may not be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Participant.

 

 

(ii)

Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited and reacquired by the
Company; provided that the Committee may provide, by rule or regulation or in
any Award agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock shall be waived in whole
or in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock.

 

 

(iii)

Certificates for Stock. Restricted Stock granted under this Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such

 

--------------------------------------------------------------------------------

 

Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

 

 

(iv)

Dividends and Splits. Any dividend payments or distributions declared or paid on
Restricted Stock shall be subject to restrictions and a risk of forfeiture to
the same extent as the Restricted Stock with respect to which such dividend
payment or distribution has been made. The Committee may require or permit a
Participant to elect that any cash dividends paid on a share of Restricted Stock
be automatically reinvested in additional shares of Restricted Stock or applied
to the purchase of additional Awards under this Plan, which shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted
Stock.

 

(e)

Phantom Stock. The Committee is authorized to grant Phantom Stock to
Participants, which are rights to receive Stock, cash, or a combination thereof
at the end of a specified deferral period, subject to the following terms and
conditions:

 

 

(i)

Award and Restrictions. Satisfaction of an Award of Phantom Stock shall occur
upon expiration of the deferral period specified for such Phantom Stock by the
Committee (or, if permitted by the Committee, as elected by the Participant). In
addition, Phantom Stock shall be subject to such restrictions (which may include
a risk of forfeiture) as the Committee may impose, if any, which restrictions
may lapse at the expiration of the deferral period or at earlier specified times
(including based on achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine. Phantom Stock may be satisfied by delivery of
Stock, cash equal to the Fair Market Value of the specified number of shares of
Stock covered by the Phantom Stock, or a combination thereof, as determined by
the Committee at the date of grant or thereafter.

 

 

(ii)

Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment during the applicable deferral period or portion thereof to which
forfeiture conditions apply (as provided in the Award agreement evidencing the
Phantom Stock), all Phantom Stock that is at that time subject to deferral
(other than a deferral at the election of the Participant) shall be forfeited;
provided that the Committee may provide, by rule or regulation or in any Award
agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Phantom Stock shall be waived in whole or in
part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of Phantom
Stock.

 

 

(iii)

Dividend Equivalents. Unless otherwise determined by the Committee at date of
grant, Dividend Equivalents on the specified number of shares of Stock covered
by an Award of Phantom Stock shall be deferred with respect to such Phantom
Stock and the amount or value thereof automatically deemed reinvested in
additional Phantom Stock, other Awards or other investment vehicles, as the
Committee shall determine or permit the Participant to elect.

 

(f)

Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized to
grant Stock as a bonus, or to grant Stock or other Awards in lieu of obligations
to pay cash or deliver other property under this Plan or under other plans or
compensatory arrangements, provided that, in the case of Participants subject to
section 16 of the Exchange Act, the amount of such grants remains within the
discretion of the Committee to the extent necessary to ensure that acquisitions
of Stock or other Awards are exempt from liability under section 16(b) of the
Exchange Act. Stock or Awards granted hereunder shall be subject to such other
terms as shall be determined by the Committee. In the case of any grant of Stock
to an officer of the Company or a Subsidiary in lieu of salary or other cash
compensation, the number of shares granted in place of such compensation shall
be reasonable, as determined by the Committee. Notwithstanding anything in this
Section 6(f) to the contrary, the number of shares of Stock granted as a bonus,
when aggregated with the number of shares of Stock delivered pursuant to other
Awards granted pursuant to Section 6(h), may not exceed 10% of the aggregate
number of shares of Stock authorized under Section 4(a) for Awards under the
Plan.

 

(g)

Dividend Equivalents. The Committee is authorized to grant Dividend Equivalents
to a Participant, entitling the Participant to receive cash, Stock, other
Awards, or other property equal in value to dividends paid with respect to a
specified number of shares of Stock, or other periodic payments. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award. The Committee may provide that Dividend Equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify.

 

(h)

Other Awards. The Committee is authorized, subject to limitations under
applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock, as deemed by the Committee to be
consistent with the purposes of this Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified
subsidiaries. The Committee shall determine the terms and conditions of such
Awards. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, or other property, as the Committee shall
determine. Cash awards, as an element of or supplement to any other Award under
this Plan, may also be granted pursuant to this Section 6(h). In addition, the
Committee may grant Performance Awards and Annual Incentive Awards pursuant to
Section 8 hereof that are not necessarily denominated, payable, or valued in or
otherwise related to Stock. Notwithstanding anything in this Section 6(h) to the
contrary, the number of shares of Stock that may be delivered pursuant to Awards
granted pursuant to this Section 6(h), when aggregated with the number of shares
of Stock granted as a bonus pursuant to Section 6(f), may not exceed 10% of the
aggregate number of shares of Stock authorized under Section 4(a) for Awards
under the Plan.


 

--------------------------------------------------------------------------------



7.

Certain Provisions Applicable to Awards

 

(a)

Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
this Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Subsidiary, or any
business entity to be acquired by the Company or a Subsidiary, or any other
right of a Participant to receive payment from the Company or any Subsidiary;
provided, however, the Committee shall not grant Options with reload features.
Such additional, tandem and substitute or exchange Awards may be granted at any
time. If an Award is granted in substitution or exchange for another Award, the
Committee shall require the surrender of such other Award in consideration for
the grant of the new Award. In addition, Awards may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
Company or any Subsidiary, in which the value of Stock subject to the Award is
equivalent in value to the cash compensation (for example, Phantom Stock or
Restricted Stock), or in which the exercise price, grant price or purchase price
of the Award in the nature of a right that may be exercised is equal to the Fair
Market Value of the underlying Stock minus the value of the cash compensation
surrendered (for example, Options granted with an exercise price “discounted” by
the amount of the cash compensation surrendered).

 

(b)

Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or SAR exceed a period of ten years (or such shorter term as may be
required in respect of an ISO under section 422 of the Code).

 

(c)

Form and Timing of Payment under Awards; Deferrals. Subject to the terms of this
Plan and any applicable Award agreement, payments to be made by the Company or a
Subsidiary upon the exercise of an Option or other Award or settlement of an
Award may be made in such forms as the Committee shall determine, including
without limitation cash, Stock, other Awards or other property, and may be made
in a single payment or transfer, or, with respect to an Award that is not an
Option or SAR, in installments or on a deferred basis. The settlement of any
Award under this Plan may be accelerated, and cash paid in lieu of Stock in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events (in addition to a Change in Control),
except to the extent such acceleration would trigger the additional tax under
Section 409A of the Code. Installment or deferred payments with respect to
Awards other than Options or SARs may be required by the Committee (subject to
Section 10(c) of this Plan, including the consent provisions thereof in the case
of any deferral of an outstanding Award not provided for in the original Award
agreement) or permitted at the election of the Participant on terms and
conditions established by the Committee. However, any installment and deferred
payment, whether required by the Committee or elected by a Participant, that is
not a “short-term deferral,” for purposes of Section 409A of the Code, shall be
allowed only as is provided in a separate deferred compensation plan adopted by
the Company that complies with Section 409A of the Code. Payment obligations
with respect to such installment or deferred payment shall be transferred to
such separate deferred compensation plan and thereafter shall be subject to the
terms of such deferred compensation plan. This Plan shall not be operated in a
manner that results in it constituting an “employee benefit plan” for purposes
of section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended.

 

(d)

Exemptions from Section 16(b) Liability. It is the intent of the Company that
the grant of any Awards to or other transaction by a Participant who is subject
to section 16 of the Exchange Act shall be exempt from section 16 pursuant to an
applicable exemption (except for transactions acknowledged in writing to be
non-exempt by such Participant). Accordingly, if any provision of this Plan or
any Award agreement does not comply with the requirements of Rule 16b-3 as then
applicable to any such transaction, such provision shall be construed or deemed
amended to the extent necessary to conform to the applicable requirements of
Rule 16b-3 so that such Participant shall avoid liability under section 16(b).

 

(e)

Non-Competition Agreement. Each Participant to whom an Award is granted under
this Plan may be required to agree in writing as a condition to the granting of
such Award not to engage in conduct in competition with the Company or any of
its subsidiaries for a period after the termination of such Participant’s
employment with the Company and its subsidiaries as determined by the Committee.

 

8.

Performance and Annual Incentive Awards

 

(a)

Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and individual performance criteria as set forth in
Section 8(a)(i) and other measures of performance as it may deem appropriate in
establishing any performance conditions, and may exercise its discretion to
reduce or increase the amounts payable under any Award subject to performance
conditions.

 

 

(i)

Business and Individual Performance Criteria.

 

 

(A)

Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or business
or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), may be used by the
Committee in establishing performance goals for such Performance Awards: (1)
earnings per share; (2) increase in revenues; (3) increase in cash flow;
(4) increase in cash flow return; (5) return on net assets, return on assets,
return on investment, return on capital, or return on equity; (6) economic value
added; (7) operating margin or contribution margin; (8) net income; net income
per share; pretax earnings; pretax earnings before interest, depreciation and
amortization and exploration expense; pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
or operating income; (9) total stockholder return; (10) debt reduction; (11)
finding and development costs; (12) production growth; or production growth per
share; (13) cash flow; or cash flow per share; (14) reserve replacement; or
reserves per share growth; and (15) any of the above goals determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of comparable companies.


 

--------------------------------------------------------------------------------

 



 

(B)

Individual Performance Criteria. The grant, exercise and/or settlement of
Performance Awards may also be contingent upon individual performance goals
established by the Committee.

 

 

(ii)

Performance Period; Timing for Establishing Performance Goals. Achievement of
performance goals in respect of such Performance Awards shall be measured over a
performance period of up to ten years, as specified by the Committee.

 

 

(iii)

Performance Award Pool. The Committee may establish a Performance Award pool,
which shall be an unfunded pool, for purposes of measuring performance of the
Company in connection with Performance Awards. The amount of such Performance
Award pool may be based upon the achievement of a performance goal or goals
based on one or more of the criteria set forth in Section 8(a)(i) hereof during
the given performance period, as specified by the Committee. The Committee may
specify the amount of the Performance Award pool as a percentage of any of such
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such
criteria.

 

 

(iv)

Settlement of Performance Awards; Other Terms. After the end of each performance
period, the Committee shall determine the amount, if any, of (A) the Performance
Award pool, and the maximum amount of potential Performance Award payable to
each Participant in the Performance Award pool, or (B) the amount of potential
Performance Award otherwise payable to each Participant. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce or
increase the amount of a settlement otherwise to be made in connection with such
Performance Awards. The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a performance period or
settlement of Performance Awards.

 

(b)

Annual Incentive Awards Granted to Designated Covered Employees. The Committee
may grant an Annual Incentive Award to any Eligible Person. The grant, exercise
and/or settlement of such Annual Incentive Award may be contingent upon
achievement of preestablished performance goals and other terms set forth in
this Section 8(b).

 

 

(i)

Annual Incentive Award Pool. The Committee may establish an Annual Incentive
Award pool, which shall be an unfunded pool, for purposes of measuring
performance of the Company in connection with Annual Incentive Awards. The
amount of such Annual Incentive Award pool shall be based upon the achievement
of a performance goal or goals based on one or more of the business criteria set
forth in Section 8(a)(i) hereof during the given performance period. The
Committee may specify the amount of the Annual Incentive Award pool as a
percentage of any of such business criteria, a percentage thereof in excess of a
threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.

 

 

(ii)

Potential Annual Incentive Awards. The Committee shall determine the Eligible
Persons who will potentially receive Annual Incentive Awards, and the amounts
potentially payable thereunder, for that fiscal year, either out of an Annual
Incentive Award pool established under Section 8(b)(i) hereof or as individual
Annual Incentive Awards. The amount potentially payable shall be based on such
criteria as shall be established by the Committee.

 

 

(iii)

Payout of Annual Incentive Awards. After the end of each fiscal year, the
Committee shall determine the amount, if any, of (A) the Annual Incentive Award
pool, and the maximum amount of potential Annual Incentive Award payable to each
Participant in the Annual Incentive Award pool, or (B) the amount of potential
Annual Incentive Award otherwise payable to each Participant. The Committee may,
in its discretion, determine that the amount payable to any Participant as a
final Annual Incentive Award shall be increased or reduced from the amount of
his or her potential Annual Incentive Award, including a determination to make
no final Award whatsoever. The Committee shall specify the circumstances in
which an Annual Incentive Award shall be paid or forfeited in the event of
termination of employment by the Participant prior to the end of a fiscal year
or settlement of such Annual Incentive Award.

 

9.

Recapitalization or Reorganization

 

(a)

Existence of Plans and Awards. The existence of this Plan and the Awards granted
hereunder shall not affect in any way the right or power of the Board or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities ahead of or affecting Stock or the rights thereof,
the dissolution or liquidation of the Company or any sale, lease, exchange or
other disposition of all or any part of its assets or business or any other
corporate act or proceeding.

 

(b)

Subdivision or Consolidation of Shares. The terms of an Award and the number of
shares of Stock authorized pursuant to Section 4 for issuance under the Plan
shall be subject to adjustment from time to time, in accordance with the
following provisions:

 

 

(i)

If at any time, or from time to time, the Company shall subdivide as a whole (by
reclassification, by a Stock split, by the issuance of a distribution on Stock
payable in Stock, or otherwise) the number of shares of Stock then outstanding
into a greater number of shares of Stock, then (A) the maximum number of shares
of Stock available for the Plan as provided in Section 4 shall be increased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any Award shall
be increased proportionately, and (C) the price (including the exercise price)
for each share of Stock (or other kind of shares or securities) subject to then
outstanding Awards shall be reduced proportionately, without changing the
aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.

 

 

(ii)

If at any time, or from time to time, the Company shall consolidate as a whole
(by reclassification, reverse Stock split, or otherwise) the number of shares of
Stock then outstanding into a lesser number of shares of Stock, (A) the maximum
number of shares of Stock available for the Plan as provided in Section 4 shall
be decreased proportionately, and the kind of shares or other securities
available for the Plan shall be appropriately adjusted, (B) the number of shares
of Stock (or other kind of shares or securities) that may be acquired under any
Award shall be decreased proportionately, and (C) the price (including the
exercise price) for each share of Stock (or other kind of shares or securities)
subject to then outstanding Awards shall be increased proportionately, without
changing the aggregate purchase price or value as to which outstanding Awards
remain exercisable or subject to restrictions.

 

--------------------------------------------------------------------------------

 

 

(iii)

Whenever the number of shares of Stock subject to outstanding Awards and the
price for each share of Stock subject to outstanding Awards are required to be
adjusted as provided in this Section 9(b), the Committee shall promptly prepare
a notice setting forth, in reasonable detail, the event requiring adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the change in price and the number of shares of Stock, other
securities, cash, or property purchasable subject to each Award after giving
effect to the adjustments. The Committee shall promptly give each Participant
such a notice.

 

 

(iv)

Adjustments under Subsections 9(b)(i) and (ii) shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under the Plan on account of any such adjustments.

 

(c)

Corporate Restructuring. If the Company recapitalizes, reclassifies its capital
stock, or otherwise changes its capital structure (a “recapitalization”), the
number and class of shares of Stock covered by an Option theretofore granted
shall be adjusted so that such Option shall thereafter cover the number and
class of shares of stock and securities to which the holder would have been
entitled pursuant to the terms of the recapitalization if, immediately prior to
the recapitalization, the holder had been the holder of record of the number of
shares of Stock then covered by such Option and the share limitations provided
in Section 4 shall be adjusted in a manner consistent with the recapitalization.
Upon a Change in Control, all Awards outstanding as of the effective time of the
Change in Control, other than Performance Awards, shall become immediately fully
vested and/or exercisable and shall no longer be subject to a substantial risk
of forfeiture or restrictions on transferability, other than those imposed by
applicable legislative or regulatory requirements. With respect to Performance
Awards, in the event of a Change in Control, the number of Performance Awards
that shall vest and shall no longer be subject to a substantial risk of
forfeiture or restrictions on transferability, other than those imposed by
applicable legislative or regulatory requirements shall be determined as
follows: the Committee shall (i) shorten the performance period to end on the
date of the Change in Control, (ii) adjust the applicable performance goals as
appropriate based on the shortened performance period, and (iii) determine the
Performance Awards that shall vest based on the extent to which the applicable
performance goals with respect to each such shortened performance period have
been met. Notwithstanding the foregoing, with respect to any such compensation
that is subject to Section 409A of the Code, the payment of such Award shall be
accelerated only upon a “change of control event,” as defined in Section 409A of
the Code and the Treasury regulations thereunder.

 

 

 

In addition, upon a Change in Control, the Committee, acting in its sole
discretion without the consent or approval of any holder, may effect one or more
of the following alternatives, which may vary among individual holders and which
may vary among Options held by any individual holder: (1) accelerate the time at
which Options then outstanding may be exercised so that such Options may be
exercised in full for a limited period of time on or before a specified date
(before or after such Change in Control) fixed by the Committee, after which
specified date all unexercised Options and all rights of holders thereunder
shall terminate, (2) require the mandatory surrender to the Company by selected
holders of some or all of the outstanding Options held by such holders
(irrespective of whether such Options are then exercisable under the provisions
of this Plan) as of a date, before or after such Change in Control, specified by
the Committee, in which event the Committee shall thereupon cancel such Options
and pay to each holder an amount of cash per share equal to the excess, if any,
of the Change in Control Price subject to such Option over the exercise price(s)
under such Options for such shares, (3) provide that the number and class of
shares of Stock covered by an Award theretofore granted shall be adjusted so
that such Award shall thereafter cover the number and class of shares of Stock
or other securities or property (including, without limitation, cash) to which
the holder would have been entitled pursuant to the terms of the agreement of
merger, consolidation, sale of assets, or dissolution, if the holder had been
the holder of record of the number of shares of Stock covered by the Award, or
(4) make such adjustments to Options then outstanding as the Committee deems
appropriate to reflect such Change in Control (provided, however, that the
Committee may determine in its sole discretion that no adjustment is necessary
to Options then outstanding).

 

 

(d)

Non-Option Awards. In the event of changes in the outstanding Stock by reason of
recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 9, any
outstanding Awards and any agreements evidencing such Awards shall be subject to
adjustment by the Committee at its discretion as to the number and price of
shares of Stock or other consideration subject to such Awards. In the event of
any such change in the outstanding Stock, the aggregate number of shares
available under this Plan may be appropriately adjusted by the Committee, whose
determination shall be conclusive.

 

 

(e)

Additional Issuances. Except as hereinbefore expressly provided, the issuance by
the Company of shares of stock of any class or securities convertible into
shares of stock of any class, for cash, property, labor or services, upon direct
sale, upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to Awards theretofore granted or the purchase
price per share, if applicable.




 

--------------------------------------------------------------------------------

 

10.

General Provisions

 (a)Transferability.

 

 

(i)

Permitted Transferees. The Committee may, in its discretion, permit a
Participant to transfer all or any portion of an Option, Stock Appreciation
Right, Phantom Stock Award or Restricted Stock Award (if such Restricted Stock
Award does not require the transfer of consideration by the Participant or the
holder other than usual and customary service) after the Company’s initial
registration of the Stock under section 12(b) or 12(g) of the Exchange Act, or
authorize all or a portion of such Awards to be granted to an Eligible Person to
be on terms which permit transfer by such Participant; provided that, in either
case the transferee or transferees must be any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, in each case with respect to
the Participant, any person sharing the Participant’s household (other than a
tenant or employee of the Company), a trust in which these persons have more
than fifty percent of the beneficial interest, a foundation in which these
persons (or the Participant) control the management of assets, and any other
entity in which these persons (or the Participant) own more than fifty percent
of the voting interests (collectively, “Permitted Transferees”); provided
further that, (X) there may be no consideration for any such transfer and
(Y) subsequent transfers of Awards transferred as provided above shall be
prohibited except subsequent transfers back to the original holder of the Award
and transfers to other Permitted Transferees of the original holder. Agreements
evidencing Awards with respect to which such transferability is authorized at
the time of grant must be approved by the Committee, and must expressly provide
for transferability in a manner consistent with this Subsection 10(a)(i).

 

 

(ii)

Qualified Domestic Relations Orders. An Option, Stock Appreciation Right,
Phantom Stock Award or Restricted Stock Award (if such Restricted Stock Award
does not require the transfer of consideration by the Participant or the holder
other than usual and customary service) after the Company’s initial registration
of the Stock under section 12(b) or 12(g) of the Exchange Act, may be
transferred, to a Permitted Transferee, pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of written notice of such transfer and a certified copy of such order.

 

 

(iii)

Other Transfers. Except as expressly permitted by Subsections 10(a)(i) and
10(a)(ii), Awards shall not be transferable other than by will or the laws of
descent and distribution except that in the Committee’s discretion a Stock
Appreciation Right, Phantom Stock Award (if such Stock Appreciation Right or
Phantom Stock Award is not exercisable for Stock and not subject to the
Participant’s or holder’s discretion as to the timing or method of payment) or
Restricted Stock Award (if such Restricted Stock Award does not require the
transfer of consideration by the Participant or the holder other than usual and
customary service) may be transferable, however, not for consideration.
Notwithstanding anything to the contrary in this Section 10, an Incentive Stock
Option shall not be transferable other than by will or the laws of descent and
distribution.

 

 

(iv)

Effect of Transfer. Following the transfer of any Award as contemplated by
Subsections 10(a)(i), 10(a)(ii) and 10(a)(iii), (A) such Award shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to transfer, provided that the term “Participant” shall be deemed to refer to
the Permitted Transferee, the recipient under a qualified domestic relations
order, the estate or heirs of a deceased Participant, or other transferee, as
applicable, to the extent appropriate to enable the Participant to exercise the
transferred Award in accordance with the terms of this Plan and applicable law
and (B) the provisions of the Award relating to exercisability hereof shall
continue to be applied with respect to the original Participant and, following
the occurrence of any such events described therein the Awards shall be
exercisable by the Permitted Transferee, the recipient under a qualified
domestic relations order, the estate or heirs of a deceased Participant, or
other transferee, as applicable, only to the extent and for the periods that
would have been applicable in the absence of the transfer.

 

 

(v)

Procedures and Restrictions. Any Participant desiring to transfer an Award as
permitted under Subsections 10(a)(i), 10(a)(ii) or 10(a)(iii) shall make
application therefor in the manner and time specified by the Committee and shall
comply with such other requirements as the Committee may require to assure
compliance with all applicable securities laws. The Committee shall not give
permission for such a transfer if (A) it would give rise to short-swing
liability under section 16(b) of the Exchange Act or (B) it may not be made in
compliance with all applicable federal, state and foreign securities laws.

 

 

(vi)

Registration. To the extent the issuance to any Permitted Transferee of any
shares of Stock issuable pursuant to Awards transferred as permitted in this
Section 10(a) is not registered pursuant to the effective registration statement
of the Company generally covering the shares to be issued pursuant to this Plan
to initial holders of Awards, the Company shall not have any obligation to
register the issuance of any such shares of Stock to any such transferee.

 

(b)

Taxes. The Company and any Subsidiary is authorized to withhold from any Award
granted, or any payment relating to an Award under this Plan, including from a
distribution of Stock, amounts of withholding and other taxes due or potentially
payable in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.

 

(c)

Changes to this Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate this Plan or the Committee’s authority to grant Awards
under this Plan without the consent of stockholders or Participants, except that
any amendment or alteration to this Plan, including any increase in any share
limitation, shall be subject to the approval of the Company’s stockholders not
later than the annual meeting next following such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any stock exchange or automated quotation system on which the Stock
may then be listed or quoted, and the Board may otherwise, in its discretion,
determine to submit other such changes to this Plan to stockholders for
approval; provided that, without the consent of an affected Participant, no such
Board action may materially and adversely affect the rights of such Participant
under any previously granted and outstanding Award. Subject to the provisions of
Section 5(b), the Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue or terminate any Award theretofore granted and any
Award agreement relating thereto, except as otherwise provided in this Plan;
provided that, without the consent of

 

--------------------------------------------------------------------------------

an affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under such Award.

 

(d)

Limitation on Rights Conferred Under Plan. Neither this Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Subsidiary, (ii) interfering in any way
with the right of the Company or a Subsidiary to terminate any Eligible Person’s
or Participant’s employment or service at any time, (iii) giving an Eligible
Person or Participant any claim to be granted any Award under this Plan or to be
treated uniformly with other Participants and employees, or (iv) conferring on a
Participant any of the rights of a stockholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award.

 

(e)

Unfunded Status of Awards. This Plan is intended to constitute an “unfunded”
plan for certain incentive awards.

 

(f)

Nonexclusivity of this Plan. Neither the adoption of this Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.
Nothing contained in this Plan shall be construed to prevent the Company or any
Subsidiary from taking any corporate action which is deemed by the Company or
such Subsidiary to be appropriate or in its best interest, whether or not such
action would have an adverse effect on this Plan or any Award made under this
Plan. No employee, beneficiary or other person shall have any claim against the
Company or any Subsidiary as a result of any such action.

 

(g)

Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration to the Company
in exchange for such Award, the Participant shall be repaid the amount of such
cash or other consideration. No fractional shares of Stock shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

(h)

Severability. If any provision of this Plan is held to be illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions hereof, but such provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein. If any of the terms or provisions of this Plan or any
Award agreement conflict with the requirements of Rule 16b-3 (as those terms or
provisions are applied to Eligible Persons who are subject to section 16(b) of
the Exchange Act) or section 422 of the Code (with respect to Incentive Stock
Options), then those conflicting terms or provisions shall be deemed inoperative
to the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Award should not comply with Rule 16b-3) or section 422 of the Code.
With respect to Incentive Stock Options, if this Plan does not contain any
provision required to be included herein under section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an
Incentive Stock Option cannot so qualify, that Option (to that extent) shall be
deemed an Option not subject to section 422 of the Code for all purposes of the
Plan.

 

(i)

Governing Law. All questions arising with respect to the provisions of the Plan
and Awards shall be determined by application of the laws of the State of Texas,
without giving effect to any conflict of law provisions thereof, except to the
extent Texas law is preempted by federal law. The obligation of the Company to
sell and deliver Stock hereunder is subject to applicable federal and state laws
and to the approval of any governmental authority required in connection with
the authorization, issuance, sale, or delivery of such Stock.

 

(j)

Conditions to Delivery of Stock. Nothing herein or in any Award granted
hereunder or any Award agreement shall require the Company to issue any shares
with respect to any Award if that issuance would, in the opinion of counsel for
the Company, constitute a violation of the Securities Act or any similar or
superseding statute or statutes, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. At the time of any exercise of an Option or Stock Appreciation
Right, or at the time of any grant of a Restricted Stock Award, the Company may,
as a condition precedent to the exercise of such Option or Stock Appreciation
Right or vesting of any Restricted Stock Award, require from the Participant (or
in the event of his death, his legal representatives, heirs, legatees, or
distributees) such written representations, if any, concerning the holder’s
intentions with regard to the retention or disposition of the shares of Stock
being acquired pursuant to the Award and such written covenants and agreements,
if any, as to the manner of disposal of such shares as, in the opinion of
counsel to the Company, may be necessary to ensure that any disposition by that
holder (or in the event of the holder’s death, his legal representatives, heirs,
legatees, or distributees) will not involve a violation of the Securities Act or
any similar or superseding statute or statutes, any other applicable state or
federal statute or regulation, or any rule of any applicable securities exchange
or securities association, as then in effect. No Option or Stock Appreciation
Right shall be exercisable and no restriction on any Restricted Stock Award
shall lapse with respect to a Participant unless and until the holder thereof
shall have paid cash or property to, or performed services for, the Company or
any of its Subsidiaries that the Committee believes is equal to or greater in
value than the par value of the Stock subject to such Award.

 

(k)

Plan Effective Date and Stockholder Approval. This Plan was adopted by the Board
on May 15, 2019 and became effective upon approval by the stockholders of the
Company at the annual meeting occurring May 15, 2019.

 

 IN WITNESS WHEREOF, the Company has caused this Range Resources Corporation
2019 Equity-Based Compensation Plan to be executed May 15, 2019.

 

 

RANGE RESOURCES CORPORATION

 

 

 

 

 

By:

 /s/ DAVID P. POOLE

 

 

 

 

 

 

David P. Poole

 

Senior Vice President-General

 

Counsel and Corporate Secretary

 

 